804 So. 2d 556 (2002)
Arthur Willis FOLEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-976.
District Court of Appeal of Florida, Third District.
January 16, 2002.
Bennett H. Brummer, Public Defender, and Dorothy F. Easley, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Michael J. Neimand, Assistant Attorney General, and Steven A. Halim, Certified Legal Intern, for appellee.
Before GREEN, SHEVIN and RAMIREZ, JJ.
PER CURIAM.
We affirm the defendant's convictions, but reverse the sentence imposed on Count II. The court erred in sentencing defendant as a Prison Releasee Reoffender *557 ["PRR"] on that count. The offense on that count is not enumerated in the PRR statute, § 775.082(9)(a)1., Fla. Stat. (1999), and defendant is not eligible for a sentence thereunder. We therefore remand for imposition of a guideline sentence on that count.
Convictions affirmed; sentence on Count II reversed and cause remanded for resentencing.